Citation Nr: 1235224	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  11-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant had recognized Guerilla service from February 1945 to November 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant testified before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's service-connected disabilities do not render him in need of regular aid and attendance of another person; moreover, he is not permanently housebound by reason of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on aid and attendance and/or housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in February 2011.  Moreover, the Board notes that the appellant was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, there was discussion regarding additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103. 



VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. We note that an adequate examination has been conducted, and available service records and pertinent post service medical records have been obtained. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Accordingly, the Board will address the merits of the claim. 

ANALYSIS

The appellant has appealed the denial of SMC based on aid and attendance and/or housebound status.  After review of the evidence, the Board finds against the claim.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a). 

Initially, the Board notes that the appellant is service connected for a bilateral hearing loss disability which is rated as 100 percent disabling and tinnitus rated as 10 percent disabling.  He is also in receipt of SMC "K" on account of deafness in both ears.  The issue before the Board is whether he has a service connected disability and/or disabilities that render him so helpless as to be in need of aid and attendance.  

In December 2010, the appellant related having total loss of hearing, deteriorating vision, loss of coordination, early signs of amnesia and loss of balance.  As a result, he expressed the need for aid and attendance to prepare meals, shower, drive, take his medication, dress and for other areas of daily living.  

When examined in February 2011, the appellant was escorted by his wife and an attendant.  His wife reported that he was restricted to his home or immediate vicinity because of his inability to ambulate on his own.  He was not bedridden and did not use an orthopedic or prosthetic appliance.  It was reported that he had marked decrease in the capacity to protect himself from the hazards/dangers of daily environment.  He had difficulty answering questions which may have been due to his limited understanding of English and/or due to his cerebrovascular accident (CVA)/dementia.  His gait was antalgic.  He required a cane and assistance in walking and being pulled from the chair.  He had dizziness that occurred three times a day lasting five minutes and loss of memory with dementia starting in 2010.  His poor balance was attributed to the CVA in 2007 with left sided weakness that affected his ability to ambulate.  

Examination revealed functional restrictions of the left arm and shoulder and left leg.  He also had limitation of motion of the thorocolumbar spine which made it difficult for him put on his pants and tie his shoes.  The examiner also found that the appellant needed assistance to toilet and shower.  His best corrected vision was OS 20/80 and OD 20/60.  Diabetes mellitus, coronary artery disease, low back pain, CVA, left arm and leg weakness more likely than not secondary to CVA, glaucoma and decreased hearing were diagnosed.  

During his September 2012 hearing, the appellant's wife expressed that the appellant could not hear and that he could not be left alone because of his hearing difficulties.  She asserted that he could not do anything for himself and could not hear a phone ring or fire alarm.  She related that his hearing loss was so profound that hearing aids did not help.  

Based on the evidence presented, the Board finds that SMC based on aid and attendance is not warranted.  In this regard, although it is shown that the appellant is in need of aid and attendance, the evidence demonstrates that his service connected disabilities are not the cause of him being in need of aid and attendance.  The appellant has functional restrictions of the left arm/shoulder and left leg and he has difficulty with ambulation; however, his service connected disabilities have not been shown to be the cause of his difficulties with ambulation and his functional restrictions.  Although the appellant is unable to care for himself including being able to make meals, shower, drive, take his medication and dress, the evidence establishes that his hearing loss and tinnitus are not the cause of such.  Rather, his non service connected disabilities have been shown to be the cause of his need for aid and attendance.  There is nothing in the record which establishes that the appellant needs regular aid and attendance due to his service connected disabilities.  The Board notes the assertion that he would be unable to hear a telephone because of service-connected disability.  Even when we accept that he cannot hear or use a telephone, that fact does not establish that he is so helpless as to need regular aid and attendance of another person.  His service-connected disabilities do not require frequent adjustment of appliances; does not prevent him from feeding himself; and does not prevent him from attending to the wants of nature.  Furthermore, he is not bedridden due to the service-connected disabilities.

The appellant is certainly competent to report hearing difficulties and limitations with daily with living.  However, neither the lay nor medical evidence demonstrates that the appellant's service connected disabilities render him in need of aid and attendance.  Essentially, the evidence preponderates against a finding that the appellant's service-connected disabilities causes him to be so helpless as to require regular aid and attendance of another person.  As such, we conclude that aid and attendance benefits are not warranted. 

Regarding SMC based on housebound status, the Board notes that although the appellant has a single disability rated at 100 percent, he does not have an additional disability or disabilities ratable at 60 percent or more.  It is also noted that a professional has not established that he is housebound due to his service connected disabilities.  As such, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s). 

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

SMC based on aid and attendance and/or housebound status is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


